                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    REMINGTON OUTDOOR COMPANY, INC., et                              ) Case No. 20-81688-CRJ11
    al., 1                                                           )
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )

                                          AFFIDAVIT OF SERVICE

       I, Jason Sugarman, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), claims, noticing, and solicitation agent for the Debtors in the above-captioned chapter 11
cases.

        On September 23, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the following document to be served by the method set forth on the Master Service
List attached hereto as Exhibit A:

      •      First Monthly Application of Alix Partners, LLP, Financial Advisor to the Official
             Committee of Unsecured Creditors for Allowance of Compensation for Services Rendered
             and for Reimbursement of Expenses for the Period from August 7, 2020 to August 31,
             2020 [Docket No. 796] (“Fee Application”)

        On September 28, 2020, at my direction and under my supervision, employees of Prime
Clerk caused the Fee Application to be served via first class mail on the Notice Parties Service
List attached hereto as Exhibit B.


                                 [Remainder of Page Intentionally Left Blank]




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
      number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
      Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
      Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
      (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744);
      and Outdoor Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics Boulevard
      SW, Huntsville, Al 35824.




Case 20-81688-CRJ11                 Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56                            Desc
                                     Main Document     Page 1 of 16
Dated: September 28, 2020

                                                        /s/ Jason Sugarman
                                                        Jason Sugarman

State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on September 28, 2020, by Jason Sugarman,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                             2                                    SRF 46447


Case 20-81688-CRJ11         Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56         Desc
                             Main Document     Page 2 of 16
                                 Exhibit A




Case 20-81688-CRJ11   Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56   Desc
                       Main Document     Page 3 of 16
                                                                                                    Exhibit A
                                                                                                 Master Service List
                                                                                              Served as set forth below

                     DESCRIPTION                                     NAME                                          ADDRESS                                  EMAIL         METHOD OF SERVICE
                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                             11125 METROMONT PARKWAY
Top 40 Creditor                                     A M CASTLE & CO / CASTLE METALS          CHARLOTTE NC 28269                           jkanute@amcastle.com          Email
                                                                                             Attn: Henry C. Shelton, III
                                                                                             6075 Poplar Avenue
                                                                                             Suite 700
Counsel to JJE Capital Holdings, LLC                Adams and Reese LLP                      Memphis TN 38119                             henry.shelton@arlaw.com       Email
                                                                                             Attn: Richard P. Carmody
                                                                                             1901 6th Avenue North
                                                                                             Suite 3000
Counsel to JJE Capital Holdings, LLC                Adams and Reese LLP                      Birmingham AL 35203                          richard.carmody@arlaw.com     Email
                                                                                             Attn: Andrea S. Hartley
                                                                                             Three Brickell City Centre
                                                                                             98 Southeast Seventh Street, Suite 1100
Counsel to Dasan USA, Inc.                          Akerman LLP                              Miami FL 33131                               andrea.hartley@akerman.com    Email
                                                                                             Attn: Sarah Link Schultz
                                                                                             2300 N. Field Street
                                                                                             Suite 1800
Counsel to Restructuring Committee                  Akin Gump Strauss Hauer & Feld LLP       Dallas TX 75201                              sschultz@akingump.com         Email
                                                                                             Attn: President or General Counsel
                                                                                             4300 West Cypress Street
Counsel to Alcohol and Tobacco Tax and Trade Bureau Alcohol and Tobacco Tax and Trade Bureau Tampa FL 33607                                                             First Class Mail
                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                             500 MAIN STREET
COUNSEL TO ALCOHOL TOBACCO TAX & TRADE                                                       ROOM 8002
BUREAU                                              ALCOHOL TOBACCO TAX & TRADE BUREAU CINCINNATI OH 45202-5215                                                         First Class Mail
                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                             PO BOX 734341
Top 40 Creditor                                     ALLIANT TECHSYSTEMS OPERATIONS LLC       CHICAGO IL 60673-4341                        GARY.DUGAN@NGC.COM            Email
                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                             LOCKBOX #745397
                                                                                             PO BOX 745397
Top 40 Creditor                                     ALLTRISTA PLASTICS LLC                   ATLANTA GA 30384-5397                        DHIGGINS@JARDENPLASTICS.COM   Email
                                                                                             ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                             203 MAIN ST SW
Top 40 Creditor                                     AMARK ENGINEERING & MFG INC              GRAVETTE AR 72736                            LAWANNA@AMARKENG.COM          Email
Ankura Trust Company, LLC as FILO Agent under the
Debtors’ prepetition FILO Term Loan Agreement and                                            Attn: Lisa Price
Exit Term Loan Agent under the Exit Term Loan                                                214 North Main Street
Agreement                                           Ankura Trust Company, LLC                Concord NH 03301                             lisa.price@ankura.com         Email




        In re: Remington Outdoor Company, Inc., et al.
        Case No. 20-81688 (CRJ11)                                                                   Page 1 of 10



                                                             Case 20-81688-CRJ11       Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56     Desc
                                                                                        Main Document     Page 4 of 16
                                                                                                            Exhibit A
                                                                                                         Master Service List
                                                                                                      Served as set forth below

                      DESCRIPTION                                           NAME                                            ADDRESS                                  EMAIL                METHOD OF SERVICE
                                                                                                     ATTN: BERNADAETTE SANDONE, A/R MANAGER
                                                                                                     300 WOLF DRIVE
Top 40 Creditor                                           ART GUILD INC                              WEST DEPTFORD NJ 8086                          BSANDONE@ARTGUILD.COM               Email
                                                                                                     Richard M. Blythe, Thomas Corbett
                                                                                                     Northern District of Alabama
                                                                                                     PO Box 3045                                    Richard_Blythe@alnba.uscourts.gov
The Bankruptcy Administrator                              Assistant U.S. Bankruptcy Administrator    Decatur AL 35602                               Thomas_Corbett@alnba.uscourts.gov   First Class Mail and Email
                                                                                                     Attn: Jan M. Hayden, Lacey E. Rochester
                                                                                                     201 St. Charles Avenue
Counsel to Official Committee of Unsecured Creditors      Baker Donelson Bearman Caldwell &          Suite 3600                                     jhayden@bakerdonelson.com
of Remington Outdoor Company, Inc.                        Berkowitz, P.C.                            New Orleans LA 70170                           LRochester@bakerdonelson.com        Email
                                                                                                     Attn: Rita L. Hullett, Mathew M. Cahill
Counsel to Official Committee of Unsecured Creditors      Baker Donelson Bearman Caldwell &          420 20th Street North                          rhullett@bakerdonelson.com
of Remington Outdoor Company, Inc.                        Berkowitz, P.C.                            Birmingham AL 35203                            mcahill@bakerdonelson.com           Email

Counsel to Whitebox Advisors LLC, Whitebox GT Fund,
LP, Whitebox Multi-Strategy Partners, LP, Whitebox                                                   Attn: Jeremy Retherford, Jonathan P. Hoffman
Credit Partners, LP, Whitebox Asymmetric Partners, LP,                                               1901 Sixth Avenue North, Suite 1500
Pandora Select Partners, LP, Whitebox Caja Blanca                                                    Post Office Box 306 (35201)                    jretherford@balch.com
Fund, LP, and Cantor Fitzgerald Securities             Balch & Bingham LLP                           Birmingham AL 35203-4642                       jhoffmann@balch.com                 Email
                                                                                                     Attn: Tobey M. Daluz, Chantelle D. McClamb
                                                                                                     919 Market Street
Counsel to Corteva, Inc., E.I. du Pont de Nemours and                                                11th Floor                                     daluzt@ballardspahr.com
Company, and Sporting Goods Properties, Inc.              Ballard Spahr LLP                          Wilmington DE 19801                            mcclambc@ballardspahr.com           Email
                                                                                                     Attn: Jacob H. Marshall
                                                                                                     71 South Wacker Drive
                                                                                                     Suite 1600
Counsel to Panaya Inc., an Infosys Limited company        Benesch, Friedlander, Coplan & Aronoff LLP Chicago IL 60606                               jmarshall@beneschlaw.com            Email
                                                                                                     Attn: Kevin M. Capuzzi
                                                                                                     1313 North Market Street
                                                                                                     Suite 1201
Counsel to Panaya Inc., an Infosys Limited company        Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                            kcapuzzi@beneschlaw.com             Email
                                                                                                     Attn: Brenton K. Morris
                                                                                                     2019 Third Avenue North
Counsel to Oracle America, Inc.                           Benton, Centeno & Morris, LLP              Birmingham AL 35203                            bmorris@bcattys.com                 Email
                                                                                                     Attn: Jay R. Bender, Andrew J. Shaver
                                                                                                     1819 Fifth Avenue North                        jbender@bradley.com
Counsel to City of Huntsville, Alabama                    Bradley Arant Boult Cummings LLP           Birmingham AL 35203                            ashaver@bradley.com                 Email
                                                                                                     ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                     4860 SOUTH LEWIS
Top 40 Creditor                                           BROTHERS & CO                              TULSA OK 74105-5175                            LINDA.MILLIGAN@BONNIERCORP.COM      Email




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ11)                                                                          Page 2 of 10



                                                                   Case 20-81688-CRJ11         Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56       Desc
                                                                                                Main Document     Page 5 of 16
                                                                                                              Exhibit A
                                                                                                           Master Service List
                                                                                                        Served as set forth below

                      DESCRIPTION                                            NAME                                           ADDRESS                                     EMAIL              METHOD OF SERVICE
                                                                                                       Attn: Donald K. Ludman
                                                                                                       6 North Broad Street
                                                                                                       Suite 1000
Counsel to SAP America, Inc.                           Brown & Connery, LLP                            Woodbury NJ 08096                              dludman@brownconnery.com           Email
Counsel to Whitebox Advisors LLC, Whitebox GT Fund,
LP, Whitebox Multi-Strategy Partners, LP, Whitebox                                                     Attn: Andreas P. Andromalos, Tia C. Wallach,
Credit Partners, LP, Whitebox Asymmetric Partners, LP,                                                 Steven D. Pohl                                 twallach@brownrudnick.com
Pandora Select Partners, LP and Whitebox Caja Blanca                                                   One Financial Center                           aandromalos@brownrudnick.com
Fund, LP                                               Brown Rudnick LLP                               Boston MA 02111                                spohl@brownrudnick.com             Email
Counsel to Whitebox Advisors LLC, Whitebox GT Fund,
LP, Whitebox Multi-Strategy Partners, LP, Whitebox
Credit Partners, LP, Whitebox Asymmetric Partners, LP,                                                 Attn: Andrew M. Carty
Pandora Select Partners, LP and Whitebox Caja Blanca                                                   Seven Times Square
Fund, LP                                               Brown Rudnick LLP                               New York NY 10036                              acarty@brownrudnick.com            Email
                                                                                                       Attn: Shawn M. Christianson
                                                                                                       55 Second Street
                                                                                                       17th Floor
Counsel to Oracle America, Inc.                           Buchalter, a Professional Corporation        San Francisco CA 94105-3493                    schristianson@buchalter.com        Email
                                                                                                       Derek F. Meek; Hanna Lahr
                                                                                                       420 20th Street North
                                                                                                       Suite 3400                                     dmeek@burr.com
Attorneys for the Debtors and Debtors in Possession       Burr & Foreman LLP                           Birmingham AL 35203                            hlahr@burr.com                     Email
                                                                                                       ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                       PO BOX 734154
Top 40 Creditor                                           BUSHNELL INC                                 CHICAGO IL 60673-4154                          TRACY.REDDEMANN@VISTAOUTDOOR.COM   Email
                                                                                                       Attn: B. Young (Remington)
                                                                                                       900 West Trade Street
Cantor Fitzgerald Securities, as PTL Agent under the                                                   Suite 725
Debtors’ prepetition PTL Credit Agreement                 Cantor Fitzgerald Securities                 Charlotte NC 28202                             byoung@cantor.com                  Email
                                                                                                       Attn: N. Horning (Remington)
                                                                                                       1801 N. Military Trail
Cantor Fitzgerald Securities, as PTL Agent under the                                                   Suite 202
Debtors’ prepetition PTL Credit Agreement                 Cantor Fitzgerald Securities                 Boca Raton FL 33431                            nhorning@cantor.com                Email
                                                                                                       ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                       7010 FLY ROAD
Top 40 Creditor                                           CHESSGROUP                                   EAST SYRACUSE NY 13057                         ADMIN@CHESSGROUP.COM               Email
                                                                                                       Attn: Daniel D. Sparks, Bill D. Bensinger
                                                                                                       1800 Financial Center
                                                                                                       505 N 20th Street Suite 1800                   ddsparks@csattorneys.com
Counsel to The Franklin Managed Entities                  Christian & Small LLP                        Birmingham AL 35203-2696                       bdbensinger@csattorneys.com        Email




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ11)                                                                            Page 3 of 10



                                                                    Case 20-81688-CRJ11           Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56      Desc
                                                                                                   Main Document     Page 6 of 16
                                                                                                            Exhibit A
                                                                                                        Master Service List
                                                                                                     Served as set forth below

                      DESCRIPTION                                           NAME                                       ADDRESS                                            EMAIL           METHOD OF SERVICE
                                                                                                     ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                     112 SPRAGINS AVENUE
Top 40 Creditor                                           CITY OF HUNTSVILLE                         HUNTSVILLE AL 35801                               SHERRI.COONS@HSVUTIL.ORG         Email
                                                                                                     ATTN: ALLISON DOUGLAS
                                                                                                     5100 POPLAR AVENUE - 15TH FLOOR
Top 40 Creditor                                           CONTINENTAL TRAFFIC SERVICE INC            MEMPHIS TN 38137                                  ALLISOND@CTSI-GLOBAL.COM         Email
                                                                                                     ATTN: TIM SHIN
                                                                                                     2400 MAIN STREET NW
Top 40 Creditor                                           DASAN USA INC                              DULUTH GA 30097                                   TIM.SHIN@DASAN-USA.COM           Email
Counsel to Ankura Trust Company, LLC as FILO Agent
under the Debtors’ prepetition FILO Term Loan                                                        Attn: Moinca Holland
Agreement and Exit Term Loan Agent under the Exit                                                    450 Lexington Ave
Term Loan Agreement                                       Davis Polk & Wardwell                      New York NY 10017                                 monica.holland@davispolk.com     Email
                                                                                                     Attn: Donald Bernstein, Joanna McDonald
                                                                                                     450 Lexington Avenue                              Donald.bernstein@davispolk.com
Exit Term Loan Administrative Agent (Ankura)              Davis Polk & Wardwell LLP                  New York NY 10017                                 Joanna.mcdonald@davispolk.com    Email
                                                                                                     ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                     PO BOX 77000
Top 40 Creditor                                           DAYTON LAMINA CORP                         DETROIT MI 48277-1830                             JDE@DAYTONPROGRESS.COM           Email
                                                                                                     ATTN: BUTCH ANDERSON
                                                                                                     ATTN: BUTCH ANDERSON
                                                                                                     14200 JAMES ROAD
Top 40 Creditor                                           DECIMET SALES INC                          ROGERS MN 55374                                   info@dsimn.com                   Email
                                                                                                     ATTN: ROBERT BOLOGNA
                                                                                                     PO BOX 30516
Top 40 Creditor                                           DIE-NAMIC INC                              LANSING MI 48909-8016                             ROBERTBOLOGNA@DIE-NAMIC.COM      Email
                                                                                                     Attn: Scott M. Harrington
                                                                                                     One Atlantic Street
Counsel to Eagle Bulk Shipping International (USA), LLC Diserio Martin O’Connor & Castiglioni, LLP   Stamford CT 06901                                 sharrington@dmoc.com             Email
                                                                                                     ATTN: DANNY GUERRA, CORPORATE3 CREDIT
                                                                                                     MANAGER
                                                                                                     PO BOX 846010
Top 40 Creditor                                           ECO-BAT INDIANA LLC                        DALLAS TX 75284-6010                              DGUERRA@RSRNA.COM                Email

                                                                                                     Attn: Jonathan E. Raulston, Charles R. Johanson, III
                                                                                                     P.O. Box 11405                                       jraulston@ehjlaw.com
Counsel to Sturm, Ruger & Company, Inc.                   Engel, Hairston and Johanson, P.C.         Birmingham AL 35202                                  rjohanson@ehjlaw.com          Email
                                                                                                     Attn: Jonathan D. Nichols
                                                                                                     100 Pearl Street, 10th Floor
Environmental Escrow Agent                                First American Title Insurance Company     Hartford CT 06103                                                                  First Class Mail




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ11)                                                                          Page 4 of 10



                                                                   Case 20-81688-CRJ11         Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56          Desc
                                                                                                Main Document     Page 7 of 16
                                                                                                     Exhibit A
                                                                                                  Master Service List
                                                                                               Served as set forth below

                      DESCRIPTION                                              NAME                                   ADDRESS                                  EMAIL           METHOD OF SERVICE
                                                                                              Attn: Michael Sweet and Gordon Gouveia
                                                                                              345 California Street
Counsel to Official Committee of Unsecured Creditors                                          Suite 2200
of Remington Outdoor Company, Inc.                        Fox Rothschild LLP                  San Francisco CA 94104                                                         First Class Mail
                                                                                              Legal Department
                                                                                              970 Remington Drive
                                                                                              PO Box 1776
Environmental Escrow Agreement - Seller                   Freedom Group, Inc.                 Madison NC 27025-0700                                                          First Class Mail
                                                                                              ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                              190 SHERIDAN DRIVE
Top 40 Creditor                                           G & R MANUFACTURING                 NAUGATUCK CT 6770                             LINDSAY@GRMANUFACTURING.COM      Email
                                                                                              ATTN: SUZIE TAILLEFER
                                                                                              55 MASSON STREET, CP 5520
Top 40 Creditor                                           GENERAL DYNAMICS                    VALLEYFIELD OC J6S 4VP CANADA                 suzie.taillefer@can.gd-ots.com   Email
                                                                                              ATTN: VIVIAN HARRIS, A/R MANAGER
                                                                                              15604 COLLECTION CENTER DRIVE
Top 40 Creditor                                           GEODIS LOGISTICS LLC                CHICAGO IL 60693                              vharris@ohl.com                  Email
                                                                                              Attn: Lindan J. Hill
                                                                                              600 University Park Place
                                                                                              Suite 100
Counsel to Eagle Bulk Shipping International (USA), LLC. Gordon, Dana & Gilmore, LLC          Birmingham AL 35209                           lhill@gattorney.com              Email
                                                                                              Attn: Benjamin S. Goldman
Counsel to the FILO Lenders, Exit Term Loan                                                   1810 5th Avenue North
Administrative Agent (Ankura), Ankura Trust Company,                                          Suite 400
LLC                                                  Hand Arendall Harrison Sale LLC          Birmingham AL 35203                           bgoldman@handfirm.com            Email
                                                                                              ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                              601 NORTH SKOKIE HIGHWAY
Top 40 Creditor                                           HELIO PRECISION INC                 LAKE BLUFF IL 60044                           AR.ROCHESTER@HNPRECISION.COM     Email
                                                                                              Centralized Insolvency Operation
                                                                                              2970 Market St
                                                                                              Mail Stop 5 Q30 133
IRS Insolvency Section                                    Internal Revenue Service            Philadelphia PA 19104-5016                                                     First Class Mail
                                                                                              Centralized Insolvency Operation
                                                                                              PO Box 7346
IRS Insolvency Section                                    Internal Revenue Service            Philadelphia PA 19101-7346                                                     First Class Mail
                                                                                              Attn: C. Ellis Brazeal III
                                                                                              420 20th Street North
                                                                                              Suite 1100
Counsel to Hornady Manufacturing Co.                      Jones Walker LLP                    Birmingham AL 35203                           ebrazeal@joneswalker.com         Email
                                                                                              ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                              307 23RD STREET EXT SUITE 950                 K-NA.CREDIT@KENNAMETAL.COM
Top 40 Creditor                                           KENNAMETAL INC                      PITTSBURGH PA 15215                           DIANE.LISOVICH@KENNAMETAL.COM    Email



         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ11)                                                                   Page 5 of 10



                                                                   Case 20-81688-CRJ11   Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56     Desc
                                                                                          Main Document     Page 8 of 16
                                                                                                           Exhibit A
                                                                                                        Master Service List
                                                                                                     Served as set forth below

                      DESCRIPTION                                             NAME                                        ADDRESS                                   EMAIL             METHOD OF SERVICE
                                                                                                    Attn: Joshua D. Koskoff
                                                                                                    350 Fairfield Avenue
Soto Lititgation- Plaintiffs' Counsel                      Koskoff, Koskoff & Bieder, P.C.          Bridgeport CT 06604                                                             First Class Mail
                                                                                                    Attn: Elizabeth S. Lynch
                                                                                                    9229 Ward Parkway
                                                                                                    Suite 370
Counsel to Benjamin & Joann Harris                         Lynch Sharp & Associates LLC             Kansas City MO 64114                          lynch@lynchsharp.com              Email
                                                                                                    Attn: Elizabeth S. Lynch
                                                                                                    9229 Ward Parkway
                                                                                                    Suite 370
Counsel to Precious Seguin                                 Lynch, Sharp & Associates, LLC           Kansas City MO 64114                          lynch@lynchsharp.com              Email
                                                                                                    Attn: Stuart M. Maples
                                                                                                    200 Clinton Ave W,
                                                                                                    Suite 1000
Counsel to City of Huntsville d/b/a Huntsville Utilities   Maples Law Firm, PC                      Huntsville AL 35801                           smaples@mapleslawfirmpc.com       Email
                                                                                                    Attn: Melissa W. Larsen
Counsel to Sharon and Randall Teague, Individually,                                                 521 Madison St.
and in their official capacity as Co-personal                                                       Ste. 201
Representatives of the Estate of Mark Randall Teague       Melissa Wimberley Law                    Huntsville AL 35801                           melissa@melissalegal.com          Email
                                                                                                    Attn: Stuart H. Memory, Wm. Wesley Causby
Counsel to State of Alabama, Department of                                                          Post Office Box 4054                          smemory@memorylegal.com
Commerce                                                   Memory Memory & Causby, LLP              Montgomery AL 36103                           wcausby@memorylegal.com           Email
                                                                                                    ATTN: JANET LEGETTE
                                                                                                    PO BOX 953635
Top 40 Creditor                                            MSC INDUSTRIAL SUPPLY CO                 SAINT LOUIS MO 63195-3635                     LEGETTEJ@MSCDIRECT.COM            Email
                                                                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                    11250 WAPLES MILL RD
Top 40 Creditor                                            NATIONAL RIFLE ASSOCIATION               FAIRFAX VA 22030                              ACCOUNTSRECEIVABLE@NRAHQ.ORG      Email
                                                                                                    Attn: William F. Godbold IV
                                                                                                    900 S. Shackleford Rd.
                                                                                                    Ste. 705
Counsel to United Hoist & Crane, Inc.                      Natural State Law, PLLC                  Little Rock AR 72211                          William.Godbold@NatStateLaw.com   Email
                                                                                                    Attn: Shane G. Ramsey
                                                                                                    150 Fourth Avenue, North
                                                                                                    Suite 1100
Counsel to Geodis Logistics, LLC                           Nelson Mullins Riley & Scarborough LLP   Nashville TN 37219                            shane.ramsey@nelsonmullins.com    Email
                                                                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                    79 E 8TH STREET                               NORTICCOMP@GMAIL.COM
Top 40 Creditor                                            NORDIC COMPONENTS INC                    WACONIA MN 55387                              JARMO@NORDICCOM.COM               Email




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ11)                                                                         Page 6 of 10



                                                                     Case 20-81688-CRJ11       Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56     Desc
                                                                                                Main Document     Page 9 of 16
                                                                                                             Exhibit A
                                                                                                          Master Service List
                                                                                                       Served as set forth below

                       DESCRIPTION                                           NAME                                           ADDRESS                                  EMAIL             METHOD OF SERVICE
                                                                                                      Attn: Mark P. Williams
                                                                                                      Ridge Park Place, Suite 3000
                                                                                                      1130 22nd Street South
Counsel to Royal Defence Co., Ltd.                         Norman, Wood, Kendrick and Turner          Birmingham AL 35205                           mpwilliams@nwkt.com              Email
                                                                                                      ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                      2301 SILVERVILLE ROAD
Top 40 Creditor                                            OBERG INDUSTRIES                           FREEPORT PA 16229-0315                        ACCOUNTS.RECEIVABLE@OBERG.COM    Email
                                                                                                      ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                      35264 TOPPS IND PKWY
Top 40 Creditor                                            OHIO BROACH & MACHINE CO                   WILLOUGHBY OH 44094                           JLUTZ@OHIOBROACH.COM             Email
                                                                                                      Nancy Mitchell; Diana M. Perez
                                                                                                      Times Square Tower
                                                                                                      7 Times Square                                nmitchell@omm.com
Attorneys for the Debtors and Debtors in Possession        O'Melveny & Myers LLP                      New York NY 10036                             dperez@omm.com                   Email
                                                                                                      Stephen H. Warren; Karen Rinehart
                                                                                                      400 South Hope Street                         swarren@omm.com
Attorneys for the Debtors and Debtors in Possession        O'Melveny & Myers LLP                      Los Angeles CA 90071-2899                     krinehart@omm.com                Email
                                                                                                      ATTN: HANNAH LEAH URICCHIO, ANDREW PHILIP
                                                                                                      WALKER, KIMBERLY E. NEUREITER                 Neureiter.Kimberly@pbgc.gov
                                                                                                      OFFICE OF THE GENERAL COUNSEL                 uricchio.hannah@pbgc.gov
                                                           PENSION BENEFIT GUARANTY                   1200 K STREET, N.W.                           efile@pbgc.gov
Top 40 Creditor                                            CORPORATION                                WASHINGTON DC 20005-4026                      walker.andrew@pbgc.gov           Email
                                                                                                      Attn: Joshua D. Morse and Andrew V. Alfano
                                                                                                      Four Embarcadero Center
                                                                                                      22nd Floor                                    joshua.morse@pillsburylaw.com
Counsel to the FILO Lenders                                Pillsbury Winthrop Shaw Pittman LLP        San Francisco CA 94111-5998                   andrew.alfano@pillsburylaw.com   Email
                                                                                                      Attn: Joshua Morse, Andrew Alfano
                                                                                                      Four Embarcadero Center, 22nd Floor           joshua.morse@pillsburylaw.com
Counsel to Franklin                                        Pillsbury Winthrop Shaw Pittman LLP        San Francisco CA 94111-5998                   andrew.alfano@pillsburylaw.com   Email
                                                                                                      ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                      2980 TURNER RD
Top 40 Creditor                                            PRODUCTO CORPORATION                       JAMESTOWN NY 14701                            JANDERSON@RINGPRECISION.COM      Email
                                                                                                      ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                      15 NAN YUAN ROAD
Top 40 Creditor                                            QIQIHAR HAWK INDUSTRIES CO LTD             QIQIHAR HEILONGIANG PROVINCE 161005 CHINA     XYJTO452@ALIYUN.COM              Email
                                                                                                      Attn: Richard A. Ramler
Counsel to Jessica Olinick as parent of C.O., a minor,                                                202 West Madison Ave.
and David Farence                                          Ramler Law Office, P.C.                    Belgrade MT 59714                             rramler@ramlerlaw.com            Email
                                                                                                      Attn: President or General Counsel
                                                                                                      100 Electronics Blvd SW
Debtors                                                    Remington Outdoor Company, Inc.            Huntsville AL 35824                                                            First Class Mail




          In re: Remington Outdoor Company, Inc., et al.
          Case No. 20-81688 (CRJ11)                                                                          Page 7 of 10



                                                                    Case 20-81688-CRJ11          Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56     Desc
                                                                                                  Main Document    Page 10 of 16
                                                                                                                Exhibit A
                                                                                                            Master Service List
                                                                                                         Served as set forth below

                      DESCRIPTION                                            NAME                                             ADDRESS                                         EMAIL            METHOD OF SERVICE
                                                                                                        Attn: Richard M. Fil, Esq.
                                                                                                        One Financial Plaza
Counsel to the Seller - Environmental Escrow                                                            Suite 1430
Agreement                                                 Robinson & Cole LLP                           Providence RI 02891                                rfil@rc.com                       Email
                                                                                                        Attn: R. Scott Williams, Frederick D. Clarke III
                                                                                                        Renasant Place
                                                                                                        2001 Park Place North, Suite 1300                  swilliams@rumberger.com
Counsel to United Mine Workers of America                 Rumberger, Kirk & Caldwell, P.C.              Birmingham AL 35203                                fclarke@rumberger.com             Email
                                                                                                        ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                        5206 MCKINNEY AVENUE, SUITE 101
Top 40 Creditor                                           SAFARI CLASSICS PRODUCTION                    DALLAS TX 75205                                    TDANKLEF@AOL.COM                  Email
                                                                                                        ATTN: MICHAEL JON DEL ROSARIO
                                                                                                        PO BOX 7780-824024
Top 40 Creditor                                           SAP AMERICA INC                               PHILADELPHIA PA 19182-4024                         MICHAEL.JON.DEL.ROSARIO@SAP.COM   Email
                                                                                                        Secretary of the Treasury
                                                                                                        100 F St NE
Securities & Exchange Commission                          Securities & Exchange Commission              Washington DC 20549                                secbankruptcy@sec.gov             Email
                                                                                                        Attn Bankruptcy Dept
                                                                                                        950 East Paces Ferry, NE
                                                          Securities & Exchange Commission - NY         Suite 900
Securities & Exchange Commission - Atlanta Office         Office                                        Atlanta GA 30326                                                                     First Class Mail
                                                                                                                                                           fgay@selendygay.com
                                                                                                        Attn: Faith Gay, David Elsberg, Jordan Garman,     delsberg@selendygay.com
                                                                                                        Vivek Tata, Erica R. Iverson                       jgarman@selendygay.com
                                                                                                        1290 Avenue of the Americas                        vtata@selendygay.com
Counsel to Sandy Hook Families                            Selendy & Gay PLLC                            New York NY 10104                                  eiverson@selendygay.com           Email
                                                                                                                                                           nplotkin@goodwin.com
                                                                                                         Attn: Nathan Plotkin, Kathleen M. LaManna         klamanna@goodwin.com
Counsel to Cantor Fitzgerald Securities, as PTL Agent                                                    One Constitution Plaza                            bankruptcy@goodwin.com
under the Debtors’ prepetition PTL Credit Agreement       Shipman & Goodwin LLP                          Hartford CT 06103-1919                            bankruptcyparalegal@goodwin.com   Email
                                                                                                         Attn: Alexandra K. Garrett, Lawrence B. Voit
Counsel to Corteva, Inc., E.I. du Pont de Nemours and                                                    4317-A Midmost Drive                              agarrett@silvervoit.com
Company, and Sporting Goods Properties, Inc.              Silver, Voit & Garrett, Attorneys at Law, P.C. Mobile AL 36609-5589                              lvoit@silvervoit.com              Email

                                                                                                        Attn: Stephen B. Porterfield, Thomas B. Humphries
Counsel to St. Marks Powder, Inc. and General                                                           2311 Highland Avenue South
Dynamics Ordnance & Tactical Systems – Canada                                                           P.O. Box 55727                                    sporterfield@sirote.com
Valleyfield                                               Sirote & Permutt, P.C.                        Birmingham AL 35255-5727                          thumphries@sirote.com              Email




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ11)                                                                             Page 8 of 10



                                                                    Case 20-81688-CRJ11         Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56             Desc
                                                                                                 Main Document    Page 11 of 16
                                                                                                                Exhibit A
                                                                                                             Master Service List
                                                                                                          Served as set forth below

                      DESCRIPTION                                             NAME                                             ADDRESS                                            EMAIL     METHOD OF SERVICE
                                                                                                                                                               JKoskoff@koskoff.com
                                                                                                                                                               ASterling@koskoff.com
                                                                                                         Attn: Tazewell T. Shepard III, Tazewell T. Shepard IV JWisner@koskoff.com
                                                                                                         P. O. Box 19045                                       cboehning@paulweiss.com
Counsel to Sandy Hook Families (Soto Plaintiffs)          Sparkman, Shepard & Morris P.C.                Huntsville AL 35804                                   jschutte@paulweiss.com     First Class Mail and Email
                                                                                                         Attn: Howard Marc Spector
                                                                                                         12770 Coit Road
                                                                                                         Suite 1100
Counsel to Howard Marc Spector                            Spector & Cox, PLLC                            Dallas TX 75251                                       hspector@spectorcox.com    Email
                                                                                                         ATTN: HEATHER SWAIN
                                                                                                         PO BOX 603463
Top 40 Creditor                                           ST MARKS POWDER                                CHARLOTTE NC 28260-3463                               heather.swain@gd-ots.com   Email
                                                                                                         ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                         PO BOX 3861
Top 40 Creditor                                           STATE OF ARKANSAS                              LITTLE ROCK AR 72203-3861                             jthomas@arkansas.gov       Email
                                                                                                         ATTN: Sarah Wareen
                                                                                                         400 NORTH CAPITAL ST NW #376
Top 40 Creditor                                           STATE OF MISSOURI                              WASHINGTON DC 20001                                   sarah.warren@ded.mo.gov    Email
                                                                                                         Attn: Edward J. Peterson
                                                                                                         110 East Madison Street
                                                                                                         Suite 200                                             epeterson.ecf@srbp.com
Counsel to Safety First Ammo, LLC                         Stichter, Riedel, Blain & Postler, P.A.        Tampa FL 33602                                        epeterson@srbp.com         Email
                                                                                                         ATTN: ANDREW LOTHSON
                                                                                                         ATTN: ANDREW LOTHSON
                                                                                                         330 NORTH WABASH AVE SUITE 3300
Top 40 Creditor                                           SWANSON MARTIN & BELL                          CHICAGO IL 60611                                      alothson@smbtrials.com     Email
                                                                                                         Attn: Vera Dygert
                                                                                                         Office of the General Counsel
                                                                                                         400 West Summit Hill Drive
Counsel to Tennessee Valley Authority ("TVA")             Tennessee Valley Authority                     Knoxville TN 37902                                    vdygert@tva.gov            Email
                                                                                                         ATTN: DEB MEDLEY
                                                                                                         ATTN: DEB MEDLEY
                                                                                                         75 REMITTANCE DRIVE, SUITE 2172
Top 40 Creditor                                           THE DOE RUN COMPANY                            CHICAGO IL 60675-2172                                 ceo@doerun.com             Email
                                                                                                         Attn: Steven D. Altmann
                                                                                                         3940 Montclair Road
                                                                                                         Ste 401
Counsel to Oneida Molded Plastics, LLC                    The Nomberg Law Firm                           Birmingham AL 35213                                   steve@nomberglaw.com       Email
                                                                                                         Attn: Deborah Stern
                                                                                                         18354 Quantico Gateway Dr
                                                                                                         Suite 200
Counsel to the United Mine Workers of America             United Mine Workers of America                 Triangle VA 22172                                     DStern@umwa.org            Email



         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ11)                                                                              Page 9 of 10



                                                                    Case 20-81688-CRJ11             Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56          Desc
                                                                                                     Main Document    Page 12 of 16
                                                                                                            Exhibit A
                                                                                                         Master Service List
                                                                                                      Served as set forth below

                      DESCRIPTION                                           NAME                                            ADDRESS                                   EMAIL               METHOD OF SERVICE
                                                                                                     ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                     PO BOX 4231
Top 40 Creditor                                           VILLAGE OF ILION TREASURER                 UTICA NY 13504-4231                             ILION@ILIONNY.COM                  Email
                                                                                                     ATTN: PRESIDENT OR GENERAL COUNSEL
                                                                                                     PO BOX 734147
Top 40 Creditor                                           VISTA OUTDOOR SALES LLC                    CHICAGO IL 60673-4147                           TRACY.REDDEMANN@VISTAOUTDOOR.COM   Email
                                                                                                     Attn: Clark R. Hammond
                                                                                                     800 Shades Creek Parkway
                                                                                                     Suite 400
Counsel to Wiese USA, Inc.                                Wallace Jordan Ratliff & Brandt LLC        Birmingham AL 35209                             chammond@wallacejordan.com         Email
                                                                                                     Attn: Jesse S. Vogtle, Jr., Paul H. Greenwood
                                                                                                     1901 Sixth Avenue North
                                                                                                     Suite 1400                                      jesse.vogtle@wallerlaw.com
Counsel to CZ Acquisition, LLC                            Waller Landsen Dortch & Davis, LLP         Birmingham AL 35203                             paul.greenwood@wallerlaw.com       Email
                                                                                                     ATTN: ROY MAYE, CREDIT MANAGER
                                                                                                     PO BOX 409813
Top 40 Creditor                                           WESTROCK CONVERTING                        ATLANTA GA 30384-9813                           ROY.MAYE@WESTROCK.COM              Email




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ11)                                                                          Page 10 of 10



                                                                   Case 20-81688-CRJ11          Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56       Desc
                                                                                                 Main Document    Page 13 of 16
                                  Exhibit B




Case 20-81688-CRJ11   Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56   Desc
                       Main Document    Page 14 of 16
                                                                                                              Exhibit B
                                                                                                       Notice Parties Service List
                                                                                                       Served as set forth below

                       DESCRIPTION                                            NAME                                          ADDRESS                                   EMAIL                METHOD OF SERVICE
                                                                                                      Richard M. Blythe, Thomas Corbett
                                                                                                      Northern District of Alabama
                                                                                                      PO Box 3045                                    Richard_Blythe@alnba.uscourts.gov
The Bankruptcy Administrator                               Assistant U.S. Bankruptcy Administrator    Decatur AL 35602                               Thomas_Corbett@alnba.uscourts.gov   First Class Mail

Counsel to Whitebox Advisors LLC, Whitebox GT Fund,
LP, Whitebox Multi-Strategy Partners, LP, Whitebox                                                    Attn: Jeremy Retherford, Jonathan P. Hoffman
Credit Partners, LP, Whitebox Asymmetric Partners, LP,                                                1901 Sixth Avenue North, Suite 1500
Pandora Select Partners, LP, Whitebox Caja Blanca                                                     Post Office Box 306 (35201)                    jretherford@balch.com
Fund, LP, and Cantor Fitzgerald Securities             Balch & Bingham LLP                            Birmingham AL 35203-4642                       jhoffmann@balch.com                 First Class Mail
Counsel to Whitebox Advisors LLC, Whitebox GT Fund,
LP, Whitebox Multi-Strategy Partners, LP, Whitebox                                                    Attn: Andreas P. Andromalos, Tia C. Wallach,
Credit Partners, LP, Whitebox Asymmetric Partners, LP,                                                Steven D. Pohl                                 twallach@brownrudnick.com
Pandora Select Partners, LP and Whitebox Caja Blanca                                                  One Financial Center                           aandromalos@brownrudnick.com
Fund, LP                                               Brown Rudnick LLP                              Boston MA 02111                                spohl@brownrudnick.com              First Class Mail
                                                                                                      Derek F. Meek; Hanna Lahr
                                                                                                      420 20th Street North
                                                                                                      Suite 3400                                     dmeek@burr.com
Attorneys for the Debtors and Debtors in Possession        Burr & Foreman LLP                         Birmingham AL 35203                            hlahr@burr.com                      First Class Mail
                                                                                                      Attn: Daniel D. Sparks, Bill D. Bensinger
                                                                                                      1800 Financial Center
                                                                                                      505 N 20th Street Suite 1800                   ddsparks@csattorneys.com
Counsel to The Franklin Managed Entities                   Christian & Small LLP                      Birmingham AL 35203-2696                       bdbensinger@csattorneys.com         First Class Mail
                                                                                                      Attn: Donald Bernstein, Joanna McDonald
                                                                                                      450 Lexington Avenue                           Donald.bernstein@davispolk.com
Exit Term Loan Administrative Agent (Ankura)               Davis Polk & Wardwell LLP                  New York NY 10017                              Joanna.mcdonald@davispolk.com       First Class Mail
                                                                                                      Attn: Benjamin S. Goldman
Counsel to the FILO Lenders, Exit Term Loan                                                           1810 5th Avenue North
Administrative Agent (Ankura), Ankura Trust Company,                                                  Suite 400
LLC                                                  Hand Arendall Harrison Sale LLC                  Birmingham AL 35203                            bgoldman@handfirm.com               First Class Mail
                                                                                                      Stephen H. Warren; Karen Rinehart
                                                                                                      400 South Hope Street                          swarren@omm.com
Attorneys for the Debtors and Debtors in Possession        O'Melveny & Myers LLP                      Los Angeles CA 90071-2899                      krinehart@omm.com                   First Class Mail
                                                                                                      Attn: Joshua D. Morse and Andrew V. Alfano
                                                                                                      Four Embarcadero Center
                                                                                                      22nd Floor                                     joshua.morse@pillsburylaw.com
Counsel to the FILO Lenders                                Pillsbury Winthrop Shaw Pittman LLP        San Francisco CA 94111-5998                    andrew.alfano@pillsburylaw.com      First Class Mail
                                                                                                      Attn: President or General Counsel
                                                                                                      100 Electronics Blvd SW
Debtors                                                    Remington Outdoor Company, Inc.            Huntsville AL 35824                                                                First Class Mail




          In re: Remington Outdoor Company, Inc., et al.
          Case No. 20-81688 (CRJ11)                                                                            Page 1 of 2



                                                                    Case 20-81688-CRJ11          Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56      Desc
                                                                                                  Main Document    Page 15 of 16
                                                                                                        Exhibit B
                                                                                                 Notice Parties Service List
                                                                                                 Served as set forth below

                      DESCRIPTION                                          NAME                                         ADDRESS                                 EMAIL             METHOD OF SERVICE
                                                                                                                                              nplotkin@goodwin.com
                                                                                                Attn: Nathan Plotkin, Kathleen M. LaManna     klamanna@goodwin.com
Counsel to Cantor Fitzgerald Securities, as PTL Agent                                           One Constitution Plaza                        bankruptcy@goodwin.com
under the Debtors’ prepetition PTL Credit Agreement       Shipman & Goodwin LLP                 Hartford CT 06103-1919                        bankruptcyparalegal@goodwin.com   First Class Mail
                                                                                                Attn: Deborah Stern
                                                                                                18354 Quantico Gateway Dr
                                                                                                Suite 200
Counsel to the United Mine Workers of America             United Mine Workers of America        Triangle VA 22172                             DStern@umwa.org                   First Class Mail




         In re: Remington Outdoor Company, Inc., et al.
         Case No. 20-81688 (CRJ11)                                                                       Page 2 of 2



                                                                   Case 20-81688-CRJ11     Doc 882 Filed 09/29/20 Entered 09/29/20 13:56:56     Desc
                                                                                            Main Document    Page 16 of 16
